DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 11-23 are currently pending. This office action is in response to the amendment filed on 07/06/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 teaches “monomer units of long-chain vinyl esters of unbranched or branched alkyl carboxylic acids having 3 to 18 carbon atoms” and then teaches that this monomer is selected from a group that includes 1-methylvinyl acetate which renders the claim indefinite as 1-methylvinylacetate would be made from acetic acid in order to give the acetate group and as such would not be made form a carboxylic acid having 3 to 18 carbon atoms but instead made form a carboxylic acid having 2 carbon atoms, thereby creating confusion about what the boundaries of the claim are and therefore rendering the claim indefinite.  
Claims 12-23 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11, 14-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugawara (US 3,502,608).
Concerning claim 11 Sugawara teaches a polymer which is made from 22 parts of vinyl propionate 20 parts of vinyl acetate and 58 parts of vinyl chloride (column 13 lines 1-15 sample 9). This polymer does not specifically teach the monomer amounts of each monomer present in the polymer but teaches that the vinyl chloride content of the final polymer is 62.7 %. 
Sugawara does not specifically indicate the amount of the vinyl acetate or vinyl propionate which is present in the final polymer.  However as indicated above Sugawara teaches that vinyl chloride is used in an amount of 58 % by weight in the monomer composition and is present in the final polymer in an amount of 62.7 %.  This indicates that if vinyl propionate and vinyl acetate have the same reaction speed that the remaining wt% of the polymer would be split in the same weight proportion as the in the monomer composition (so 20:22 vinyl acetate to vinyl propionate). This would result in approximately 17.76 wt% of vinyl acetate and approximately 19.54 wt% of vinyl propionate. It should be noted that vinyl acetate and vinyl propionate are similar monomers that differ only in the number of carbon atoms in an alkyl group and as such would be expected to have monomer reactions speed which are very close to one another. This approximate values for the vinyl acetae would have to be off by 7.24 wt% to be outside the claimed range and the approximate value for vinyl propionate would have to be off by 9.54 wt% in order to be outside the claimed range. It should be noted that the difference between vinyl chloride present in the monomer and in the final polymer is only 4.7 % and the vinyl chloride monomer would be expected to have a much different reaction speed that the difference in reaction speed between vinyl acetate and vinyl propionate. 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) See MPEP 2112.V.
As such the example of Sugawara would be a terpolymer having the three monomers in the claimed amounts.  
Alternatively in the event that this example does not have the claimed amounts of each monomer present, Suguwara teaches a vinyl chloride copolymer comprising 50-80 wt% of vinyl chloride 2-50 wt% of a ethylenically unsaturated monomer (b) having a particular structure and  0-48 wt% of another monomer (c)  (claim 1), that vinyl propionate is an example of monomer (b) (claim 3) that vinyl acetate is an example of the monomer (c) (claim 4) and specifically gives that the vinyl chloride copolymer is an interpolymer of vinyl chloride, vinyl propionate and vinyl acetate (claim 6).  As such the ranges for each for the monomers is an overlapping range with the claimed range of each of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to used the claimed monomers in the claimed amounts because Suguwara teaches that the polymer is an interpolymer of vinyl chloride vinyl propionate and vinyl acetate and teaches overlapping ranges with the claimed ranges for the amount of the monomers. 
Concerning claims 14-16 the example of Suguwara does not include any additional monomers.  However the claims as are currently drafted do not require that the one or more further monomers must be present in the polymer only that if they are present they must have the claimed structure. As such the example polymer of vinyl chloride, vinyl propionate and vinyl acetate of Suguwara teaches the claimed limitations.  
Concerning claims 17-18 Suguwara further teaches that the polymer is made by polymerizing the monomers using an azo bis initiator which would be a free radical initiator resulting in free radical polymerization and this polymerization occurs in a medium which includes water thereby providing an aqueous medium (column 10 lines 60-75 column 11 lines 1-10 and column 12 lines 40-75 and column 13 lines 1-2). 
Concerning claim 19-21 Suguwara does not specifically teach that the copolymer is used in a binder for the indicated paints or printing inks or coating material for the claimed uses the claimed uses of the binders or coating material. 
Suguwara teaches that the polymers indicated are used in paints and coatings (column 2 lines 35-65 column 9 lines 50-55 and 65-75 also claim 6) and are used to form films (column 8 lines 15-45)
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II.
As such since the polymer of Suguwara has the claimed monomer units and is taught to be capable of acting as a binder or a coating material it would be capable of being used for the indicated uses of the binder and coating material for the indicated films.  As such Suguwara teaches the claimed binder and coating material and therefor teaches the claimed limitations. 
Concerning claim 22 Suguwara teaches the polymer of claim 11 as is indicated above and does not teach the use of an additional monomer present in the polymer beyond the vinyl chloride, vinyl acetate and vinyl propionate and as such the polymer will consist of the claimed monomers and therefor the polymer of Suguwara teaches the claimed limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 11-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eck (US 5,608,011).
Concerning claim 11-13 Eck teaches a polymer  which is made from a) one or more monomers  from the groups conisiting of vinyol estgers , estres orf acrylic acid monon or diester of fumaric or maleic acid  diene, vinyl aromatic, vinyl halides and alpha olefinas and b) on eor more crosslinkable monomer which are all acrylamido compounds (column 2 lines 20-40).  Eck specifically teaches a polymer which includes monomer a) of 15-70% by weight of vinyl acetate, 25 to 80 % of vinyl chloride, and 4 to 40 % of vinyl laurate (column 4 lines 1-5). These are overlapping ranges with the claimed ranges of the amount of each of the monomer units. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.I. 
Eck further teaches that in addition to the monomers a) the polymer includes an additional monomer b  as is indicated above which is preferably from 0.5 to 3.0 %  by weight of a crosslinkable monomer unit that an preferably be N-metholacrylamide, N-methylolmethacrylamide, N-Isobutoxy-methyl)acrylamide or N(-n-butyoxymethyl)acrylamide (column 2 lines 20-40 and column 3 lines 35-40 and column 4 lines 30-35). Each of these indicated crosslinkable comonomers is an acrylamide monomer and as such would be an ethylenically unsaturated carboxamide and is preferably present in an amount that is less than 10 wt% which is within the claimed range of the amount of monomers having this structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount an combination of monomers because Eck teaches the use of preferable crosslinking monomers in the claimed amount having the claimed strcutrue and teaches embodiments that include vinyl chloride, vinyl laurate and vinyl acetate copolymer having overlapping ranges with the claimed ranges of the monomers. 
Concerning claims 17 Eck further teaches that the polymerization can be caried out by an emulsion polymerization process which includes water soluble agent which form free radicals (column 4 lines 45-60), which would result in a radically indicated polymerization of the indicated monomers. As such Eck teaches the claimed process. 
Concerning claim 18 Eck indicates that multiple components in the emulsion polymerization are required to be water soluble (column 4 lines 45-60) that the polymerization has a PH value (column 5 liens 35-45) and that the polymerization is of an aqueous dispersion having 20 to 60% solids by weight (column 5 lines 45-47). This indicates that the polymerization method of Eck includes an aqueous medium and as such Eck teaches the claimed process. 
Concerning claims 19-21 Eck renders obvious the claimed polymer as is indicated above having the claimed amounts of each monomer. 
Eck teaches that the polymer composition can be used as binders in fields of use where resistance of water and solvents is also desired and can be used as a coating composition (column 6 lines 50-60). . 
Eck does not specifically teach the claimed uses of the binders or coating material. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II.
As such since the polymer of Eck has the claimed monomer units and is taught to be capable of acting as a binder or a coating material it would be capable of being used for the indicated uses of the binder and coating material for the indicated film.  As such Eck teaches the claimed binder and coating material. 
Allowable Subject Matter
6.	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the copolymer which consists of the specific amounts of the specifically claimed monomer units. 



Response to Arguments
7.	Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Eck that Eck discloses crosslinkable polymer powder compositions that require crosslinking monomers b) as a mandatory monomer unit. The problem solved by Eck is that of providing water dispersible or water soluble polymer powder composition which can be cross-linked or condensed by acid and only crosslink when the powder composition is dispersed or dissolved in water. The presently claimed polymers do not contain an cross-linking monomers, nor are they crosslinkable by acids, While the Office cites column 4 of Eck as disclosing a copolymer of vinyl acetate, vinyl chloride and vinyl laurate, this is not corrected, because this description applies only to the group of “a)” monomer as disclosed by Eck. Eck does not disclose the use of suck polymers alone but only with his cross-linking  monomers “b)” which are described in column 2 lines  29-39. Eck does not disclose nor does he tach or suggest Applicants claimed polymers .
This argument is not found to be persuasive because Eck teaches that in addition to the monomers a) which includes vinyl chloride, vinyl acetate, and vinyl laurate the polymer includes an additional monomer b which is preferably from 0.5 to 3.0 %  by weight of a crosslinkable monomer unit that an preferably be N-metholacrylamide, N-methylolmethacrylamide, N-Isobutoxy-methyl)acrylamide or N(-n-butyoxymethyl)acrylamide (column 2 lines 20-40 and column 3 lines 35-40 and column 4 lines 30-35). Each of these indicated crosslinkable comonomers is an acrylamide monomer and as such would be an ethylenically unsaturated carboxyamide and is preferably present in an amount that is less than 10 wt% which is within the claimed range of the amount of monomers having this structure. The independent claim of claim 11 indicates that the further monomer which can be present in an amount of up to 10 wt% can be ethylenically unsaturated carboxyamides, and the preferred monomers of monomer b) of Eck indicated above are all within this group which is indicated to be capable of being part of the claimed polymer. Additionally there is no restriction in the claims as are currently drafted that the claimed polymer does not include crosslinkable groups or that the polymer can not be crosslinkable. As such the rejection is maintained. 
Conclusion
8.	Claims 11-23 are rejected. Claims 23 is allowable over the prior art of record but is dependent from a rejected base claim that is rejected under 112(b). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763